Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-6) in the reply filed on 04/28/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the real material is made of a carbon fiber composite material including wood,…, stone, …, and a metal sheet. Stone or metal sheet do not include carbon fiber.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (DE102014011135, English translation provided) in view of Menaldo et al. (US 2005/0276874).
Regarding claims 1-2, 6, Lang discloses that, as illustrated in Figs. 1A-1I, Lang discloses a method of manufacturing a real material product (Fig. 1A, item 16) having a composite layer (for example item 24 in Fig. 1H) and using a liquid-phase reactive curing method, the method comprising:
(1) forming a real material layer (Fig. 1A, item 16) by cutting and forming a real material (In Fig. 1A on the right of the turning tool 2, supported by a support surface 14 by this, is a decorative layer 16. The decorative layer 16 has a configuration corresponding to the contouring (forming) of the support surface 14 and lies flush against the support surface 14 ([0017], lines 222-225));
(2-1) forming a plastic resin layer (Fig. 1C, item 22) on a first surface (Fig. 1A, item 14) of the real material layer by mounting the real material layer in a first cavity (Fig. 1B, item 20) of a molding machine (Fig. 1A, item 2) and curing a plastic resin fed to the first cavity (After the reinforcement layer 22 has been molded by injecting a thermoplastic via the plasticizing unit 10, the turning tool 2 is opened ([0018], lines 232-233));
(2-2) forming a second resin layer (Fig. 1H, item 24) by mounting the real material layer, on which the plastic resin layer is formed, in a second cavity (Fig. 1G, item 28) of the molding machine, feeding a liquid resin to a second surface, and curing the liquid resin (Reactive components of a curing polyurethane (related to claim 2) are injected into the cavity 28 via the 6)) cover layer 24 on the visible surface of the decorative layer 16 ([0018], lines 242-245)); and
	(2-3) during performance of step (2-2), forming a plastic resin layer (Fig. 1H, item 22 (left side)) on a first surface of another second real material layer (Fig. 1F, item 16) by feeding a plastic resin to the other second real material layer mounted in the first cavity of the molding machine and curing the plastic resin;
	thereby successively injection-molding real material products each having a composite layer in which a plastic resin layer is formed on a first surface and a cured resin layer is formed on a second surface.
	However, Lang does not explicitly disclose that the real material layer is hot-formed. In the same field of endeavor, decorative components, Menaldo discloses that, as illustrated in Figs. 5 and 7-8, the sheet 5 in Fig. 5 comprises a layer of wood 12 bonded by means of a thin layer of glue 13 to a layer of thermoplastic or thermosetting material 14 ([0038], lines 1-4). As illustrated in Figs. 7-8 (in the teachings of Menaldo), the two mold halves are provided with a means 18 of regulating the temperature, such as e.g. a circuit for oil, to increase and to reduce the temperature in the shortest possible time ([0045], lines 4-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Menaldo to provide that the real material layer is hot-formed. Doing so would be possible to increase the productivity of the molding process.
4, Lang discloses that, in the method the real material is made of any one of a carbon fiber composite material including wood, fabric, … or plastic (If the decorative layer is, for example, a veneer part ([0003], lines 43-44)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lang and Menaldo et al as applied to claim 2 above, further in view of Yuzawa et al. (US 2002/0031620).
Regarding claim 3, Lang discloses the method of manufacturing a real material product having a composite layer and using a liquid-phase reactive curing method. However, Lang does not explicitly disclose that the plastic resin layer is made of acrylonitrile butadiene styrene (ABS) or polycarbonate (PC). In the same field of endeavor, wood-based decorative article, Yukawa discloses that, as illustrated in Figs. 3(a) -3(g), the substrate 5 is formed of a synthetic resin, such as ABS or polycarbonate, which is suitable for injection molding, and excellent in strength, heat resistance and dimensional stability ([0079]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Yukawa to provide that the plastic resin layer is made of acrylonitrile butadiene styrene (ABS) or polycarbonate (PC). Doing so would be possible to achieve a more beautiful finish and enhance durability of the articles, as recognized by Yukawa ([0024]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang and Menaldo et al as applied to claim 2 above, further in view of Hong (US 2018/0002530).
Regarding claim 5, Lang discloses the method of manufacturing a real material product having a composite layer and using a liquid-phase reactive curing method. However, Lang does not explicitly disclose plasma preprocessing or primer preprocessing to the second surface of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Hong to provide that plasma preprocessing or primer preprocessing to the second surface of the real material to enhance adhesion of polyurethane or polyuria material. Doing so would be possible to improve the adhesion of the coating on the real material layer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742